            Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA

NVR, INC. d/b/a RYAN HOMES,                      )          Electronically Filed
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )          CIVIL ACTION NO. ______
                                                 )
MAJESTIC HILLS, L.L.C.;                          )
JND PROPERTIES, LLC;                             )
PENNSYLVANIA                                     )
  SOIL AND ROCK INCORPORATED;                    )
MARK R. BRASHEAR;                                )
ALTON INDUSTRIES, INC.;                          )
JOSEPH N. DENARDO d/b/a                          )
  J.N.D. PROPERTIES; and                         )
SHARI DENARDO,                                   )
                                                 )
                      Defendants.                )          JURY TRIAL DEMANDED


                                         COMPLAINT

       Plaintiff, NVR, INC. d/b/a RYAN HOMES, by and through its attorneys, Porter Wright

Morris & Arthur LLP, file this Complaint, and in support, states as follows:

                                           PARTIES

       1.      NVR, Inc. d/b/a Ryan Homes (“NVR”) is a Virginia corporation with its principal

place of business at 11700 Plaza America Drive, Suite 500, Reston, Virginia 20190.

       2.      Majestic Hills, L.L.C. (“Majestic Hills”) is a Pennsylvania limited liability

company, with its principal place of business at 411 McMurray Road, Bethel Park, Pennsylvania

15102. Upon information and belief, Majestic Hills is a special purpose entity created by

Defendant Joseph N. DeNardo and/or JND Properties, LLC in connection with the development

of the Majestic Hills residential community.
            Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 2 of 23




       3.         JND Properties, LLC (“JND”) is a Pennsylvania limited liability company, with

its principal place of business at 3625 Washington Pike, Bridgeville, Pennsylvania 15017.

       4.         Joseph N. DeNardo and Shari DeNardo (collectively, the “DeNardos”) are adult

individuals with residence at 115 Linksview Drive, Canonsburg, Pennsylvania 15317. The

DeNardos founded JND. In addition, Joseph N. DeNardo is the owner of the fictitious name

J.N.D. Properties.

       5.         Pennsylvania Soil and Rock Incorporated (“PS&R”) is a Pennsylvania

corporation, with its principal place of business located at 570 Beatty Road, Monroeville,

Pennsylvania 15146. PS&R provides geotechnical engineering and construction monitoring and

testing. PS&R is a licensed professional. NVR is asserting a professional liability claim against

this defendant.

       6.         Mark R. Brashear (“Brashear”) is a licensed professional engineer with an office

address of 570 Beatty Road, Monroeville, Pennsylvania 15146. Brashear is an agent, servant, or

employee of PS&R. NVR is asserting a professional liability claim against this defendant.

       7.         Alton Industries, Inc. (“Alton”) is a Pennsylvania corporation, with its principal

place of business at 11 Carlton Drive, Eighty Four, Pennsylvania 15330.

                                  JURISDICTION AND VENUE

       8.         This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(a)(1), in that there is complete diversity of citizenship between NVR and the Defendants

and the amount in controversy exceeds $75,000.00.

       9.         Venue is proper under 28 U.S.C. § 1391 because one or more of the Defendants

resides within the territory of the Pittsburgh Division of the Western District of Pennsylvania and
                                                  2
            Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 3 of 23




a substantial part of the events or omissions giving rise to these claims occurred in this judicial

district.

                                        BACKGROUND

                                 The Lot Purchase Agreement

        10.    NVR is one of America’s leading homebuilders.          NVR’s home construction

company builds and sells homes under the Ryan Homes, NVHomes, and Heartland Homes

brands in 31 metropolitan areas in fourteen states, including, Maryland, New York, North

Carolina, Virginia, Ohio, Indiana, Illinois, South Carolina, Pennsylvania, Tennessee, Florida,

Delaware, West Virginia and New Jersey, as well as Washington, D.C.

        11.    NVR does not develop or prepare the land upon which it builds the homes which

it offers for sale. Rather, NVR relies on contracted, local land development companies to

prepare the property for homebuilding according to all applicable contractual, statutory, and

regulatory requirements. Only after the land development is completed, and the developer has

certified that the land has been properly prepared for home construction, does NVR then

purchase lots from the developer and begin its home construction activities.

        12.    On December 23, 2004, NVR and Majestic Hills entered into a Lot Purchase

Agreement (“LPA”) pursuant to which Majestic Hills agreed to develop and sell to NVR one

hundred seventy-nine (179) developed single family lots (the “Lots”) situated in North Strabane

Township, Washington County, Pennsylvania (the “Property”). A true and correct copy of the

LPA is attached hereto as Exhibit A.

        13.    Although Majestic Hills was the developer of the Property, upon information and

belief, the DeNardos, through their common ownership and control of Majestic Hills and JND,
                                                3
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 4 of 23




operated Majestic Hills and JND as alter egos of each other. To wit, JND, not Majestic Hills,

engaged subcontractors, including but not limited to engineers Morris Knowles & Associates,

Inc. and PS&R, to perform work in connection with the development of the Property. In turn,

PS&R’s Preliminary Review, Fill Evaluation, all of its daily field reports and its construction

monitoring reports regarding the Property were addressed to JND and listed JND as its client.

Also, upon information and belief, the DeNardos, Majestic Hills, and JND failed to adhere to

corporate formalities with respect to Majestic Hills, kept Majestic Hills undercapitalized, and

substantially intermingled the affairs and assets of Majestic Hills, JND, and the DeNardos.

       14.     Section 4 of the LPA sets forth the development obligations of Majestic Hills.

Section 4(a) of the LPA states in full:

               Seller covenants and agrees to proceed with due diligence to
               develop and improve the Lots into fully improved building lots, all
               in accordance with the development plans approved by the North
               Strabane Township and/or Washington County, Pennsylvania, the
               Development Standards attached hereto as Exhibit “D-l”, other
               required governmental and quasi-governmental agencies and this
               Agreement, including the installation of streets, curbs, storm and
               sanitary sewers, gutters, water lines, including fittings and
               hydrants, gas lines and all other public utilities, including
               underground electrical wiring, adjacent to the Lot lines, street signs
               and street lights. Seller further covenants and agrees that all
               improvements will be of good quality, installed in good and
               workmanlike manner and suitable for their intended purposes.
               Seller shall complete all of said work for the first section of Lots
               on or before August 31, 2005.

Ex. A, the LPA at p. 3, Para. 4(a).

       15.     Majestic Hills further agreed “that each Lot, at the time of settlement

hereunder, shall be buildable,” and that “[e]ach Lot shall be cleared in accordance with

the grading and utility plan to be approved by North Strabane Township and/or
                                                 4
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 5 of 23




Washington County in accordance with the Development Standards attached as

Exhibit D-1.” Ex. A p. 3, Para. 4(b)(2).

       16.     Section 4(c) of the LPA provides:

               (i) Grading. Seller shall grade the Lot pursuant to the grading plan
               to be approved by the North Strabane Township and/or
               Washington County, which upon approval shall be attached hereto
               as Exhibit “D-2” (the “Grading Plan”) in accordance with the
               Development Standards attached as Exhibit “D-1”. Seller shall
               provide engineering certificates for all fill Lots. Seller shall
               guarantee that the main structure of each house, including
               attached/contiguous garages and detached garages, porches, patios
               and decks constructed by Purchaser, exclusive of outbuildings,
               shall be built on solid soil and not fill, provided the structure
               constructed by Purchaser has not less than eleven (11) course of
               block or a maximum basement depth of seven feet four inches
               (7’4”).

       17.     Exhibit D-1 to the LPA sets forth NVR’s Development Standards for the

Pittsburgh Region.

       18.     Those Development Standards provide, in relevant part:

               All grading and excavation shall be accomplished in a manner that
               complies and conforms to local soil erosion and sedimentation
               protection standards. Developer shall be responsible for filling in
               all temporary sediment traps and erosion ditches upon completion
               of necessary vegetation. Developer shall be responsible for
               maintaining all erosion and sediment protection measures except
               “on lot” controls as specified by Department of Environmental
               Protection (D.E.P.).

Ex. A at Ex. D-1, ¶ B(3).

       19.     The Development Standards further provide:

               Building pad areas and any sediment traps located in building pad
               areas, shall be properly prepared and established to allow Ryan
               Homes to install a standard footing at a minimum frost depth.
               Spreading lifts shall not exceed eight (8) inches in depth and
                                                5
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 6 of 23




               compacted at specified moisture content until the maximum
               density attainable using ASTM test No. D1557 is 95% of
               maximum. All fills must be compacted using vibratory or sheep’s
               foot rollers only, and documented by a registered engineers
               correspondence.

Ex. A at Ex. D-1, ¶ B(7).

       20.     Paragraph 9(d) of the LPA states:

               Seller agrees to indemnify and hold Purchaser harmless from any
               liability, loss, damage and expense including judgments, costs and
               attorneys’ fees by reason of injuries to or death of any person or
               persons, expressly including therein employees of Purchaser, its
               subcontractors, employees and agents, or loss of or damage to their
               property or that of any person, firm, association or corporation,
               however the same shall occur or be caused or by reason of claim of
               any and every character whatsoever in any manner resulting from,
               arising out of, or connected with Seller’s work, or undertaking, or
               acts or omissions of Seller or its employees and agents, whether
               such acts or omissions be claimed to be negligent or not, except
               that this indemnification provision shall not cover the negligence
               of the Purchaser or its subcontractors, employees and agents.
               Seller shall maintain in full force and effect liability insurance
               covering damage to property and persons resulting from or
               connected with such activity.

Ex. A, the LPA at p. 7, Para. 9(d).

                             Property Development of Lots 37, 38, and 39

       21.     Subsequent to the execution of the LPA and pursuant to its contractual obligations

thereunder, Majestic Hills developed the Property, which included Lots 37, 38, and 39 in the

Majestic Hills community.

       22.     Lots 37, 38, and 39 were designated as being “low-side lots” and required specific

grading standards as defined under Exhibit “D-1” of the LPA.




                                               6
            Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 7 of 23




       23.     As the developer, Majestic Hills was responsible for the earthwork on the

Property. This included, inter alia, embankment and keyway excavation; placement of required

underdrains and drain outlets; and placement, grading, compaction of fill, and compliance with

all government requirements related to the same.

       24.     JND, acting by and through the DeNardos, having common ownership and

control with Majestic Hills, engaged PS&R to provide geotechnical engineering as well as

construction monitoring and field reporting services in connection with the development of the

Property.

       25.     PS&R was an agent, employee, and/or subcontractor of JND when it provided

geotechnical engineering and construction monitoring and field reporting services during

development of the Property.

       26.     In 2005, PS&R reviewed published geotechnical-related maps and literature

relative to the geology, past mining activities, and soils present at the Property. It summarized

its review and observations relative to the geotechnical conditions of the Property in a

Preliminary Review submitted to JND on April 12, 2005. NVR relied upon this Preliminary

Review of the planned development. Upon information and belief, North Strabane Township

also relied upon this Preliminary Review in providing necessary approvals for the development

of the Property. A true and correct copy of the Preliminary Review is attached hereto as

Exhibit B.

       27.     During development of the Property, Majestic Hills and JND installed a sidehill

embankment on Lots 37, 38, and 39.



                                               7
           Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 8 of 23




       28.     The sidehill embankment was planned to be approximately 18 to 20 feet thick

near the top of the slope, and the toe (bottom) of the sidehill embankment was to be constructed

along the southern edge of Forest Lane Drive, a road bordering the rear of Lots 37, 38, and 39.

       29.     Alton was an agent, employee, or subcontractor of Majestic Hills and performed

earthwork-related activities on the sidehill embankment adjacent to Lots 37, 38, and 39 of the

Majestic Hills Site, including excavating a keyway, placing underdrains and drain outlets,

placing and compacting fill, and grading.

       30.     PS&R provided earthwork monitoring to JND related to Alton’s work on the

sidehill embankment.

       31.     PS&R knew that NVR would rely on its earthwork monitoring for Lots 37, 38,

and 39, and NVR in fact relied upon PS&R’s earthwork monitoring in its construction of the

detached single family dwellings on those lots.

       32.     According to PS&R’s reports concerning the sidehill embankment, Alton installed

an initial 430-foot keyway underdrain of perforated 4-inch diameter drainage pipe atop “non-

woven geotextile fabric” and encased the pipe in “2B limestone.” In addition, according to

PS&R’s reports concerning the sidehill embankment, Alton installed a second 500-foot long

section of perforated 4-inch diameter drainage pipe encased in “2B limestone” for “further

stability and groundwater infiltration.” Alton placed embankment fill in 10- to 12-inch thick

loose lifts and compacted that fill.

       33.     PS&R’s earthwork monitoring reports stated that Alton had performed the

earthwork-related construction activities in general compliance with accepted construction

practices. NVR relied upon PS&R’s earthwork monitoring reports when it built homes on the
                                                  8
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 9 of 23




lots. Upon information and belief, North Strabane Township also relied upon PS&R’s earthwork

monitoring reports in providing necessary approvals for the development work.

       34.    In 2006, Majestic Hills conveyed to NVR the finished building pads for Lots 37,

38, and 39.

       35.    Indeed, at the time of NVR’s acquisition of Lots 37, 38, and 39, Majestic Hills

and PS&R certified to NVR that Lots 37, 38, and 39 were buildable.

       36.    Thereafter, NVR constructed detached single family dwellings on Lots 37, 38,

and 39. Each of these dwellings was built upon the sidehill embankment previously installed by

Majestic Hills, JND, and Alton.

       37.    Lots 37, 38 and 39, and the homes built thereon, were sold to NVR’s third-party

customers on February 14, 2008, October 27, 2006, and September 29, 2006, respectively.

Lot 39 is now identified as 2019 Majestic Drive, Canonsburg, Pennsylvania; Lot 38 is now

identified as 2021 Majestic Drive, Canonsburg, Pennsylvania; and Lot 37 is now identified as

1024 Oakwood Drive, Canonsburg, Pennsylvania.

       38.    Upon information and belief, and unbeknownst to NVR, subsequent to the

completion of the construction of the homes on Lots 37, 38, and 39 and their sale, two small

landslides occurred at the sidehill embankment.

       39.    Upon information and belief, approximately within the past three years, Majestic

Hills and/or JND attempted to repair the sidehill embankment. Such repairs included, but were

not limited to, further excavation of the subject embankment and installation of additional

drainage pipe and a drainage pipe outlet without a permit, without approved engineering design



                                                  9
             Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 10 of 23




plans, and without sediment controls. Upon information and belief, these repairs were done

without any prior knowledge or approval by North Strabane Township.

                        The 2018 Landslide Affecting Lots 37, 38 and 39

       40.       Sometime in mid to late June 2018, a catastrophic land movement occurred

resulting in an active landslide adjacent to and directly affecting Lots 37, Lot 38, and Lot 39.

Photos of the landslide are attached collectively as Exhibit C.

       41.       This landslide created an imminently dangerous situation threatening lives and

property. The homeowners of Lots 37, 38 and 39 and their families were required to vacate their

homes. The homeowners vacated their homes and ceased residing there as of June 2018.

       42.       NVR has provided the homeowners alternative lodging at NVR’s expense since

that time.

       43.       On August 29, 2018, the homes constructed on Lots 37, 38, and 39 were

condemned by North Strabane Township as they were deemed to be uninhabitable and

dangerous as a direct result of the landslide. The condemnation notices are attached collectively

as Exhibit D.

       44.       North Strabane Township has announced its plan to demolish the homes

sometime prior to the end of October, 2018.

       45.       On September 12, 2018, NVR delivered to Majestic Hills a written Notice of

Default (“Notice of Default”) with respect to Lots 37, 38, and 39 and Majestic Hill’s contractual

duties under the LPA. A true and correct copy of the Notice of Default is attached hereto as

Exhibit E.



                                                10
         Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 11 of 23




       46.     Since the delivery of the written Notice of Default, Majestic Hills has taken no

action to remedy or cure the defaults identified by NVR within the time period required by the

LPA.

       47.     As a result of the Defendants’ acts and omissions as set forth herein, as well as the

Defendants’ failure to attempt to remedy or cure the defaults, NVR has incurred considerable

expense in order to prevent and mitigate the consequences of the potential catastrophe of the

active landslide. These expenses include, but are not limited to: (1) engineering consultant fees

to assess the risk posed to the homeowners of Lots 37, 38, and 39; (2) costs associated with

relocating the homeowners of Lots 37, 38, and 39 when the engineering consultant determined

that the homes were unsafe; and (3) attorney’s fees and costs incurred as a result of NVR’s

efforts to compel North Strabane Township to demolish the homes on Lots 37, 38, and 39 before

the active landslide inevitably pulls the homes down. The total costs and expenses incurred by

NVR as a result of the Defendants’ acts and omissions exceeds $75,000.00.

                                             Lot 102

       48.     During the course of the development of the Property, Majestic Hills and JND

developed Lot 102, which is a “low-side lot” requiring specific grading standards as defined

under Exhibit “D-1” of the LPA.

       49.     PS&R provided construction monitoring to JND with respect to the development

of Lot 102.

       50.     PS&R knew that NVR would rely on its earthwork monitoring for Lot 102, and

NVR in fact relied upon PS&R’s earthwork monitoring in its building of a detached single

family dwellings on that lot.
                                                11
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 12 of 23




       51.     Majestic Hills conveyed to NVR the property located at Lot 102, certifying to

NVR that the lot was buildable.

       52.     Thereafter, NVR built a detached single family dwelling on Lot 102.

       53.     Lot 102 and the home built thereon were sold to NVR’s customer on March 16,

2011. The property has an address of 4006 Bentwood Drive, Canonsburg, Pennsylvania.

       54.     On September 21, 2018, NVR became aware of slope movement at the top of the

hill toward the rear of the yard at Lot 102. The homeowner of Lot 102 also advised that there

was cracking in the land in his backyard.

       55.     On September 24, 2018, NVR inspected the property. NVR’s consultant engineer

advised that immediate action was required to remediate the site in order to prevent further

damage.      That immediate action included taking steps to relieve the water which had

accumulated at the toe of the slope and to ensure proper drainage.

       56.     On or about September 25, 2018, the Pennsylvania Department of Environmental

Protection (“DEP”) issued a Compliance Order to Joseph DeNardo and Majestic Hills, requiring

that they clean the landslide and stabilize the slope by September 28, 2018.

       57.     As of the filing of this Complaint, despite the clear danger evidenced by the DEP

Compliance Order, Joseph DeNardo and Majestic Hills have failed to comply fully with the DEP

Compliance Order and have not stabilized the slope.

       58.     Instead, upon information and belief, due to Majestic Hills and Joseph DeNardo’s

failure to timely mitigate a potential public catastrophe, North Strabane Township was forced to

undertake the immediate repairs to the slope.



                                                12
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 13 of 23




       59.     As a result of the Defendants’ acts and omissions as set forth herein, as well as the

Defendants’ failure to attempt to remedy or cure the defaults, NVR has incurred considerable

expense in order to prevent or mitigate the consequences of the potential catastrophe of yet

another active landslide in the Majestic Hills community. These expenses include, but are not

limited to, engineering consultant fees to assess the risk posed to the homeowner of Lot 102 as

well as the adjacent lots.

                      The Master Vendor Agreements Between NVR and PS&R

       60.     On or about January 26, 2006, NVR and PS&R entered into a Professional

Services Agreement (the “2006 Agreement”). A true and correct copy of the 2006 Agreement is

attached as Exhibit F.

       61.     The 2006 Agreement provides that it “applies to and governs the furnishing of all

Services requested by NVR from [PS&R] at any time following the date of this Agreement

unless other terms and conditions are specifically agreed to in writing by NVR when particular

Services are requested from Provider.” Ex. F § 1.

       62.     The 2006 Agreement further provides that “[i]t is contemplated under this

Agreement that [PS&R] shall perform Services for NVR in regards to multiple job sites and

possibly more than one state. Other than the specific scope of Services and pricing for a

particular job, this Agreement shall govern the full working relationship between [PS&R] and

NVR.” Ex. F § 1.

       63.     The 2006 Agreement also provides:

               INDEMNIFICATION: Provider agrees to indemnify NVR and its
               affiliates, and the employees, officers, agents and invitees for, and
               to save them harmless against, any and all liabilities, losses and
                                                13
         Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 14 of 23




                  costs caused by the negligence, sole or concurrent, of Provider, its
                  subcontractors, agents and employees (together with reasonable
                  attorney’s fees), arising from or connected with (i) Provider’s
                  breach of or non-compliance with any of the representations or
                  provisions of this Agreement; (ii) any alleged personal injury,
                  death or property damage arising from or connected with the
                  Services; or (iii) any alleged defect or malfunction in any of the
                  services or materials provided in connection with the Services.
                  Notwithstanding the foregoing, no provision of this Agreement
                  shall obligate Provider to indemnify NVR and its affiliates for any
                  liability attributable to the sole negligence of NVR or its affiliates.

Ex. F p. 6–7, § 6(C).

       64.        On or about April 12, 2018, NVR & PS&R entered into a Master Vendor

Agreement (the “2018 MVA”). A true and correct copy of the 2018 MVA is attached as

Exhibit G.

       65.        The 2018 MVA provides that it “applies to and governs (i) the performance of all

Work requested by NVR from [PS&R] . . . and (iv) the performance of all Professional Services

requested by NVR from [PS&R].” Ex. G p. 1.

       66.        The 2018 MVA further provides:

                  PS&R agrees to indemnify NVR, its affiliates, holding companies,
                  subsidiaries, divisions, predecessors, successors, officers, directors,
                  employees, agents, contractors, attorneys, representatives, insurers
                  and assigns (collectively, the "NVR Indemnitees") for, and to hold
                  the NVR Indemnitees harmless against, any and all claims,
                  demands, liabilities, duties, actions and causes of actions, losses,
                  damages, penalties and costs (together with reasonable attorneys'
                  fees) (collectively, the "Claims"), arising from or connected with
                  the failure of Vendor, any subcontractor of Vendor, or any of their
                  respective employees, officers, agents or invitees (collectively, the
                  "Vendor Parties") to comply with Applicable Laws in the
                  performance of the Services.

Ex. G p. 5 § 5.

                                                    14
         Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 15 of 23




                                             Lot 530

       67.     Two homes along Bentwood Drive in the Majestic Hills Community were

constructed on lots where compacted fill was placed to fill in a temporary storm water outlet.

       68.     The original site development plan for the area encompassing these two lots

included a storm sewer pipe which was installed along a valley which had originally been

designated to be open space.

       69.     During the development of the Property, Majestic Hills—or its agents, employees,

or subcontractors—rerouted the storm sewer pipe and developed the area into two additional

building lots. One of the two lots was designated as Lot 530.

       70.     PS&R and Brashear provided earthwork monitoring for DeNardo and/or JND.

Upon information and belief, Majestic Hills relied upon the earthwork monitoring reports in its

development of the Property.

       71.     PS&R and Brashear’s earthwork monitoring reports stated that the contractor had

generally performed the earthwork-related construction activities in general compliance with

accepted construction practices.

       72.     Based upon PS&R’s Preliminary Review of April 12, 2005, as described above,

NVR directly engaged PS&R to study and advise whether Lot 530 was suitably developed to

support a detached single family dwelling.

       73.     On July 23, 2014, pursuant to the 2006 Agreement, PS&R and Brashear

submitted a Presumptive Bearing Evaluation to Dave Woltz of NVR.                 A copy of this

Presumptive Bearing Evaluation is attached as Exhibit H.



                                                15
           Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 16 of 23




         74.   In the Presumptive Bearing Evaluation, PS&R and Brashear noted that

approximately 5-10 feet of fill was placed on the front of Lot 530 and that no fill was placed at

the rear of Lot 530 to establish the building pad.

         75.   PS&R and Brashear concluded in the Presumptive Bearing Evaluation that the

“bearing surface will consist of stiff to very stiff, dry to damp residual clayey soil or clayey fill

that was placed and compacted in a controlled manner.”

         76.   In the Presumptive Bearing Evaluation, PS&R and Brashear judged the fill

materials observed on Lot 530 “to be consistent with soils suitable for supporting the proposed

residential structure” using a “maximum allowable bearing capacity of 2,000 pounds per square

foot.”

         77.   PS&R knew that NVR would rely on its earthwork monitoring for Lot 530 and

NVR in fact relied upon PS&R’s earthwork monitoring in its building of a detached single

family dwellings on that lot.

         78.   Lot 530 and the home built thereon was sold to NVR’s purchasers on October 14,

2014. The physical address of the home is 4050 Bentwood Drive, Canonsburg, Pennsylvania.

         79.   In early 2018, the owners of Lot 530 notified NVR of settlement issues

concerning their foundation. PS&R visited the site on June 28, 2018, and observed standing

water at the subgrade elevation.

         80.   Pursuant to the 2018 MVA, PS&R performed a level survey in July 2018, and

determined that the garage and front right corner of the house on Lot 530 had settled

approximately 2 inches. A significant crack was observed along the rear wall of the house that

was caused by the settlement.
                                                 16
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 17 of 23




        81.     On July 28, 2018, Test Boring Services, Inc. conducted standard penetration tests

in conjunction with soil sampling. Fill, consisting of a mixture of clay and silt with shale, coal,

and sandstone fragments was found at each of the test locations. The fill extended to depths of

as much as 27 feet.

        82.     Based upon the observed distress in the home, PS&R concluded that “the distress

observed in the existing residential structure is due to the differential settlement of the fill due to

building loading conditions and groundwater infiltration, saturation, and softening.” PS&R

further concluded that “there is a potential for additional settlement to occur in the future.”

        83.     On September 12, 2018, NVR delivered to Majestic Hills a written Notice of

Default (“Notice of Default”) with respect to Lot 530 and Majestic Hill’s contractual duties

under the LPA. A true and correct copy of the Notice of Default is attached hereto as Exhibit I.

        84.     As a result, PS&R recommended installing a series of hydraulically pushed

micro-piles, also known as Magnum Piers, to support the house.

        85.     The total cost to install the Magnum Piers, as recommended by PS&R, exceeds

$100,000.00.

                                            COUNT I
                                        Breach of Contract
                                          Majestic Hills

        86.     NVR incorporates by reference all preceding paragraphs of this Complaint as if

fully stated herein.

        87.     Under the LPA, Majestic Hills was required to complete certain Development

Obligations as delineated in the LPA. Specifically, Majestic Hills agreed:



                                                  17
         Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 18 of 23




               a. to develop and improve the Lots into fully improved building lots in
                  accordance with the development plans approved by the North Strabane
                  Township and/or Washington County, Pennsylvania, the Development
                  Standards contained in Exhibit “D-l” to the LPA, and other required
                  governmental and quasi-governmental agencies;

               b. that all improvements will be of good quality, installed in good and
                  workmanlike manner and suitable for their intended purposes;

               c. to grade the Lots pursuant to the grading plan approved by the North Strabane
                  Township and/or Washington County, that is Exhibit “D-2” (the “Grading
                  Plan”) of the LPA; and

               d. that the main structure of each house, including attached/contiguous garages
                  and detached garages, porches, patios and decks constructed by Purchaser,
                  exclusive of outbuildings, shall be built on solid soil and not fill, provided the
                  structure constructed by Purchaser has not less than eleven (11) course of
                  block or a maximum basement depth of seven feet four inches (7’4”).

       88.     Majestic Hills breached the LPA by failing to complete its Development

Obligations.

       89.     In particular, Majestic Hills breached the LPA by:

               a. failing to comply with the Development Standards as set forth in the LPA
                  with respect to Lots 37, 38, and 39, as well as the adjacent sidehill
                  embankment as specified herein;

               b. failing to comply with the Development Standards as set forth in the LPA
                  with respect to Lot 102 as specified herein; and

               c. failing to comply with the Development Standards as set forth in the LPA
                  with respect to Lot 530 as specified herein.

       90.     As a direct result of Majestic Hills’s multiple breaches of the LPA, NVR has

suffered reasonably foreseeable and certain money damages in an amount exceeding $75,000.00.




                                                18
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 19 of 23




                                          COUNT II
                                       Breach of Contract
                                 JND, DeNardos, PS&R, and Alton

        91.     NVR incorporates by reference all preceding paragraphs of this Complaint as if

fully stated herein.

        92.     Upon information and belief, JND, the DeNardos, PS&R and Alton performed

services for Majestic Hills pursuant to contracts and/or acted as the agents of Majestic Hills with

respect to its obligations to NVR, as set forth in the LPA.

        93.     NVR does not have copies of said contracts, and thus has not attached them to this

Complaint.

        94.     Upon information and belief, NVR was an intended third-party beneficiary of

these contracts.

        95.     Upon information and belief, the acts and omissions of JND, the DeNardos,

PS&R, and Alton, as outlined above, constituted breaches of the various contracts between these

Defendants and Majestic Hills.

        96.     As a direct result of Defendants’ breaches of their various obligations, NVR has

suffered reasonably foreseeable and certain money damages in an amount exceeding $75,000.00.

                                            COUNT III
                                         Breach of Contract
                                               PS&R

        97.     NVR incorporates by reference all preceding paragraphs of this Complaint as if

fully stated herein.

        98.     PS&R, acting by and through Brashear, breached the 2006 Agreement in the

following particulars:
                                                19
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 20 of 23




                       a. failing to properly test the fill materials used on Lot 530 during the course
                          of preparing the Presumptive Bearing Evaluation for NVR;

                       b. failing to properly monitor the development of Lot 530 and the
                          compaction of the fill materials on Lot 530 during the course of preparing
                          the Presumptive Bearing Evaluation for NVR;

                       c. failing to advise NVR that inappropriate fill materials were used on Lot
                          530;

                       d. failing to anticipate or disclose to NVR the likelihood of differential
                          settlement as a result of the fill materials and compaction methods used on
                          Lot 530;

                       e. wrongly concluding that the fill materials utilized on Lot 530 were
                          consistent with soils suitable for supporting the proposed residential
                          structure; and

                       f. providing NVR an inaccurate Presumptive Bearing Evaluation with
                          respect to Lot 530.

        99.     As a direct result of PS&R’s breaches of the 2006 Agreement, the house built on

Lot 530 has experienced differential settlement.

        100.    As a further result, NVR has suffered reasonably foreseeable and certain money

damages in an amount exceeding $75,000.00.

                                              COUNT IV
                                              Negligence
                       Majestic Hills, JND, DeNardos, PS&R, Brashear, and Alton

        101.    NVR incorporates by reference all preceding paragraphs of this Complaint as if

fully stated herein.

        102.    PS&R’s faulty certifications of the earthwork-related activities on the sidehill

embankment adjacent to Lots 37, 38, and 39, as well as its faulty certifications with respect to

Lots 102 and 530, were negligent and have caused significant financial harm to NVR.


                                                    20
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 21 of 23




        103.    Alton’s faulty excavation and earthwork-related activities on the subject

embankment were negligent and have caused significant financial harm to NVR.

        104.    JND and/or the DeNardos’ failure to further inquire into PS&R’s certifications of

the earthwork-related activities was negligent and has caused significant financial harm to NVR.

        105.    JND and/or the DeNardos’ faulty excavation of the subject embankment and

faulty installation of an additional drainage pipe and a drainage pipe outlet without a permit,

without approved engineering design plans, and without sediment controls were negligent and

have caused significant financial harm to NVR.

        106.    Majestic Hills’ conduct—as set forth throughout this Complaint, including but not

limited to Count I herein—was negligent and has caused significant financial harm to NVR.

        107.    As a direct result of Defendants’ negligence, NVR has suffered reasonably

foreseeable and certain money damages in an amount exceeding $75,000.00.

                                            COUNT V
                                      Professional Negligence
                                       PS&R and Brashear

        108.    NVR incorporates by reference all preceding paragraphs of this Complaint as if

fully stated herein.

        109.    PS&R and Brashear, as outlined above, failed to exercise the ordinary skill and

knowledge of a professional engineer.

        110.    As a direct result of Defendants’ negligence, NVR has suffered reasonably

foreseeable and certain money damages in an amount exceeding $75,000.00.




                                               21
          Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 22 of 23




                                           COUNT VI
                                        Indemnification
                                     Majestic Hills and PS&R

        111.    NVR incorporates by reference all preceding paragraphs of this Complaint as if

fully stated herein.

        112.    Pursuant to the indemnification provisions set forth in the LPA, the 2006

Agreement and 2018 MVA, Majestic Hills and PS&R agreed to indemnify and hold harmless

NVR from Majestic Hills’ and PS&R’s negligence.

        113.    As outlined above, Majestic Hills and PS&R’s own negligence, as well as the

negligence of their respective subcontractors, has caused substantial harm to NVR.

        114.    For these reasons, Majestic Hills and PS&R are liable to NVR for all of the

attorneys’ fees, costs, and expenses incurred by NVR as a result of the Defendants’ failure to

properly perform their duties in connection with the development of the Property.

        115.    As a direct result of Defendants’ negligence, NVR has suffered reasonably

foreseeable and certain money damages in an amount exceeding $75,000.00.

                                   REQUESTED RELIEF

        WHEREFORE, Plaintiff NVR, Inc. respectfully demands judgment in its favor, and

against Defendants jointly and severally, awarding:

                a. money damages in an amount exceeding $75,000.00;

                b. pre-judgment and post-judgment interest to the maximum extent allowed by
                   law;

                c. NVR’s costs and expenses, including reasonable attorney’s fees, incurred
                   through these proceedings to the maximum extent allowed by law; and



                                               22
        Case 2:18-cv-01335-NR Document 1 Filed 10/05/18 Page 23 of 23




             d. any such other and further relief as in law and justice Plaintiff may be entitled
                to receive.



                                           Respectfully submitted,


Dated: October 5, 2018                      /s/ Kathleen A. Gallagher
                                           Kathleen A. Gallagher
                                           Pa. I.D. No. 39750
                                           Devin A. Winklosky
                                           Pa. I.D. No. 86277
                                           Russell D. Giancola
                                           Pa. I.D. No. 200058
                                           Carolyn B. McGee
                                           Pa. I.D. No. 208815

                                           Porter Wright Morris & Arthur LLP
                                           6 PPG Place, Suite 830
                                           Pittsburgh, PA 15222
                                           (412) 235-4500
                                           kgallagher@porterwright.com
                                           dwinklosky@porterwright.com
                                           rgiancola@porterwright.com
                                           cmcgee@porterwright.com
                                           Counsel for NVR, Inc. d/b/a Ryan Homes




                                              23
